     Case 2:21-cv-00533-RFB-EJY Document 20 Filed 09/13/21 Page 1 of 3



 1   Jennifer L. Braster
     Nevada Bar No. 9982
 2   Benjamin B. Gordon
     Nevada Bar No. 15552
 3   NAYLOR & BRASTER
     1050 Indigo Drive, Suite 200
 4   Las Vegas, NV 89145
     Telephone: (702) 420-7000
 5   Facsimile: (702) 420-7001
     jbraster@nblawnv.com
 6   bgordon@nblawnv.com

 7   Katherine A. Neben
     Nevada Bar No. 14590
 8   JONES DAY
     3161 Michelson Drive, Suite 800
 9   Irvine, CA 92612
     Telephone: (949) 851-3939
10   Facsimile: (949) 553-7539
     kneben@jonesday.com
11   Attorneys for Defendant
     Experian Information Solutions, Inc.
12
                                    UNITED STATES DISTRICT COURT
13
                                        DISTRICT OF NEVADA
14

15
     PATRICK NEIL CHAPIN, an individual,             Case No. 2:21-cv-00533-RFB-EJY
16
                       Plaintiff,                    DEFENDANT EXPERIAN INFORMATION
17                                                   SOLUTIONS, INC. AND PLAINTIFF’S
            vs.                                      STATUS REPORT REGARDING
18                                                   SETTLEMENT AND REQUEST FOR
     TD BANK, N.A., a National Banking               ADDITIONAL TIME TO COMPLETE
19   Association; EQUIFAX INFORMATION                SETTLEMENT PAPERWORK
     SERVICES LLC, a Foreign Limited-Liability
20   Company; and EXPERIAN INFORMATION               Complaint filed: April 1, 2021
     SOLUTIONS, INC., a Foreign Corporation,
21
                       Defendants.
22

23          On July 2, 2021, Plaintiff and Experian Information Solutions, Inc. (“Experian”) filed a

24   notice of settlement with the Court, stating that the parties anticipated completing settlement

25   documents and filing a Stipulation of Dismissal with the Court within the next thirty (30) days.

26   (ECF No. 14). Experian has recently received the settlement documents from Plaintiff and is

27

28
     Case 2:21-cv-00533-RFB-EJY Document 20 Filed 09/13/21 Page 2 of 3



 1   currently obtaining its countersignature and remaining items required for settlement. The parties

 2   respectfully request an additional thirty (30) days to complete the settlement paperwork and submit

 3   a Stipulation for Dismissal.

 4
            DATED this 10th day of September 2021.
 5

 6
                                                      NAYLOR & BRASTER
 7

 8
                                                      By: /s/ Benjamin B. Gordon
 9                                                       Jennifer L. Braster
                                                         Nevada Bar No. 9982
10                                                       Benjamin B. Gordon
                                                         Nevada Bar No. 15552
11                                                       1050 Indigo Drive, Suite 200
                                                         Las Vegas, NV 89145
12
                                                      Attorneys for Defendant
13                                                    Experian Information Solutions, Inc.
14

15
                                                      IT IS SO ORDERED:
16

17

18
                                                    __________________________
                                                    RICHARD F. BOULWARE, II
19                                                  United States District Judge
20                                                  DATED this 13th day of September, 2021.
21

22

23

24

25

26

27

28


                                                   -2-
     Case 2:21-cv-00533-RFB-EJY Document 20 Filed 09/13/21 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE

 2         Pursuant to Federal Rule of Civil Procedure 5(b), I hereby certify that I am an employee of

 3   NAYLOR & BRASTER and that on this 10th day of September 2021, I caused the document

 4   DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC. AND PLAINTIFF’S

 5   STATUS REPORT REGARDING SETTLEMENT AND REQUEST FOR ADDITIONAL

 6   TIME TO COMPLETE SETTLEMENT PAPERWORK to be served through the Court's

 7   CM/ECF system addressed to:

 8
     Jamie S. Cogburn
 9   Erik-Anthony W. Fox
10   Cogburn Law Offices
     2850 St. Rose Parkway, Suite 330
11   Henderson, NV 89074
     Email: jsc@cogburncares.com
12   Email: ewf@cogburncares.com
     Attorneys for Plaintiffs
13

14

15

16

17                                              /s/ Amy Reams
                                                An Employee of NAYLOR & BRASTER
18

19

20

21

22

23

24

25

26

27

28


                                                  -3-
